
	

116 S956 IS: Brighter Sunshine on Donations Act
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		
			II
		116th CONGRESS
		1st Session
		S. 956
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2019
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to require the disclosure of all donations.
	
	
		
			1.
			Short title
 This Act may be cited as the Brighter Sunshine on Donations Act.
		
			2.
			Requiring disclosure of all donations
			
				(a)
				Independent expenditures
 Section 304(c)(2)(C) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(c)(2)(C)) is amended by striking which was made for the purpose of furthering an independent expenditure and inserting (without regard to whether such contribution was made for the purpose of furthering an independent expenditure).
			
				(b)
				Electioneering communications
 Section 304(f)(2) of such Act (52 U.S.C. 30104(f)(2)) is amended—  (1) in the first sentence of subparagraph (E), by inserting (determined without regard to whether the contributions were made for the purpose of furthering an electioneering communication) after disclosure date, and
				
					(2)
 in subparagraph (F), by inserting (determined without regard to whether the contributions were made for the purpose of furthering an electioneering communication) after disclosure date.
				
